                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

MELISSA DAWN WILSON,                        )
                                            )
                        Plaintiff,          )
                                            )
        v.                                  )              Case No. 19-04026-HLT-ADM
                                            )
HOUSING AUTHORITY OF SILVER                 )
LAKE, KANSAS et al.,                        )
                                            )
                        Defendants.         )

                                 MEMORANDUM AND ORDER

        This matter comes before the court on plaintiff Melissa Dawn Wilson’s motion for

reconsideration (ECF No. 19) of the undersigned’s report and recommendation (ECF No. 14) to

the district judge. For the reasons discussed below, the court denies Ms. Wilson’s motion.

I.      BACKGROUND

        Ms. Wilson, proceeding pro se and in forma pauperis, filed an amended complaint (ECF

No. 7) on May 2, 2019, against defendants Housing Authority of Silver Lake, Kansas, Mike

Dallman, and Denise Dallman (the individual defendants referred to collectively herein as the

“Dallmans”). Ms. Wilson’s amended complaint alleges that she was discriminated against in

violation of the Fair Housing Act, 42 U.S.C. § 3601 et seq.; § 504 of the Rehabilitation Act of

1973 (“RA”), 29 U.S.C. § 794; and Title II of the Americans with Disabilities Act (“ADA”), 42

U.S.C. § 12131 et seq. The undersigned screened Ms. Wilson’s amended complaint pursuant to

28 U.S.C. § 1915(e)(2) and determined that she failed to state a claim upon which relief can be

granted under the RA and ADA against the Dallmans because those statutes do not impose

individual liability.
       On May 30, 2019, the undersigned recommended to the district judge that Ms. Wilson’s

RA and ADA claims be dismissed without prejudice as to the Dallmans. Ms. Wilson was served

with a copy of the report and recommendation (“R&R”) on June 5, 2019. (See Certified Mail

Receipt (ECF No. 16).) She then filed the instant motion for reconsideration of the R&R on June

21, 2019. The Dallmans oppose. (See Defs.’ Response (ECF No. 22).)

II.    DISCUSSION

       Ms. Wilson’s motion is untimely and raises no valid basis for reconsideration of the

undersigned’s R&R.

               1.      Timeliness

       A party “seeking reconsideration of non-dispositive orders must file a motion within 14

days after the order is filed.” D. KAN. RULE 7.3(b). Here, the R&R at issue was filed on May 30,

2019. Ms. Wilson was required to file a motion for reconsideration within 14 days, so on or before

June 13. She did not file her motion until June 21, which was more than 14 days after the R&R

was filed.1 Ms. Wilson’s motion is therefore denied as untimely.

               2.      Bases for Reconsideration

       Even if Ms. Wilson had timely filed her motion for reconsideration, the court’s decision

would remain the same. A motion for reconsideration of a prior order must be based on (1) an

intervening change in controlling law; (2) the availability of new evidence; or (3) the need to

correct clear error or prevent manifest injustice. D. KAN. RULE 7.3(b). Ms. Wilson’s motion is

not based on any of these grounds. Instead, she reiterates an allegation made in her amended




1
  Even if D. Kan. Rule 7.3(b) allowed a party to file a motion for reconsideration within 14 days
of service of the order at issue (which it does not), the court notes that Ms. Wilson filed the instant
motion more than 14 days after June 5, 2019—the date she was served with a copy of the R&R.
(See Certified Mail Receipt (ECF No. 16).)
                                                  2
complaint: her belief that the federal Department of Housing and Urban Development did not

thoroughly investigate her claims at the administrative stage. (See Pl.’s Mot. (ECF No. 19), at 1.)

She also states that she is in the process of trying to retain an attorney to represent her in this case

(Id. at 2.) Ms. Wilson does not identify any intervening change in controlling law, new evidence,

or clear error that must be corrected to prevent manifest injustice. Ms. Wilson’s motion is therefore

denied because it does not raise any valid basis for reconsideration of the undersigned’s R&R.

          Accordingly,

          IT IS THEREFORE ORDERED that plaintiff’s Melissa Dawn Wilson’s motion for

reconsideration (ECF No. 19) of the undersigned’s report and recommendation (ECF No. 14) is

denied.

          IT IS SO ORDERED.

          Dated July 8, 2019, at Topeka, Kansas.



                                                               s/ Angel D. Mitchell
                                                               Angel D. Mitchell
                                                               U.S. Magistrate Judge




                                                   3
